Name: Commission Regulation (EEC) No 56/87 of 30 December 1986 establishing the list of vessels exceeding eight metres length overall and permitted to use within certain coastal areas of the Community beam trawls whose aggregate length exceeds 12 metres
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 1 . 87 Official Journal of the European Communities No L 8/15 COMMISSION REGULATION (EEC) No 56/87 of 30 December 1986 establishing the list of vessels exceeding eight metres length overall and permitted to use within certain coastal areas of the Community beam trawls whose aggregate length exceeds 12 metres whose aggregate length exceeds 12 metres inside the area within 12 miles of the coasts of France, north of latitude 51 °00'N, Belgium, the Netherlands, the Federal Republic of Germany, and the west coast of Denmark as far as the Hirtshals Lighthouse, measured from the baselines from which the territorial waters are measured, is given in the Annex. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3094/86 of 7 October 1986 laying down certain technical measures for the conservation of fishery resources ('), as amended by Regulation (EEC) No 4026/86 (2), and in particular Article 15 thereof, Whereas Article 9, paragraph 3 (c) of Regulation (EEC) No 3094/86 provides for the establishment of an annual list of vessels exceeding eight metres length overall autho ­ rised to fish inside the continental coastal zone of the North Sea for sole using beam trawls of which the aggre ­ gate beam length exceeds 12 metres and paragraph 5 of the said Article 9 provides for the adoption of detailed rules for the implementation of this provision ; Whereas the list is to consist of those vessels which at the date these restrictions take effect comply with the criteria set out in Article 9 (3) (b) and (c) of the Regulation and with the technical requirements for access to the said area, as determined by the legislation of their flag State or State of registration ; Whereas inclusion in the list is without prejudice to the application of other measures for the conservation of fishery resources provided for or adopted in conformity with Regulaton (EEC) No 3094/86 or Council Regulation (EEC) No 170/83 (3); Whereas it is therefore necessary to establish this list and to lay down detailed rules for its establishment and modi ­ fication ; Whereas it is necessary to define the primary activity of a vessel ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fisheiy Resources, 2. This list shall consist of those vessels exceeding eight metres length overall  whose primary activity is fishing for shrimps, and  which entered into service before 1 January 1987, and have been fishing with beam trawls in waters beyond the baselines before that date, and  which comply on 1 January 1987 with the technical requirements determined by the legislation of the Member State whose flag they fly or in which they are registered for fishing with beam trawls in the area referred to in Article 9 (3) (a) of Regulation (EEC) No 3094/86, and  whose engine power on 1 January 1987 did not exceed 221 kW and in the case of derated engines did not exceed 300 kW before deratirig. 3. Vessels which go out of service between 1 July 1986 and 1 January 1987 for reasons of force majeure but which would otherwise comply with the conditions set out in paragraph 2 may appear on the list. Vessels for the construction of which a binding contract was signed before 11 October 1986 may also appear on the list provided that when constructed they comply with the conditions set out in paragraph 2 apart from the references 1 January 1987. 4. The list is valid from 1 January 1987 to 31 December 1987. The list shall be supplemented, if neces ­ sary, before 30 June 1987, in accordance with the proce ­ dure laid down in Article 15 of Council Regulation (EEC) No 3094/86, to take account of any other vessels which entered into service before 1 January 1987 but were not included on the list on the date of entry into force of this Regulation . 5 . Member States shall verify that vessels included on the list comply with the conditions set out in paragraph 2 and shall , if necessary, notify the Commission of a request for modification of the list in accordance with Article 2. HAS ADOPTED THIS REGULATION : Article 1 1 . The list of vessels authorized by virtue of Article 9 (3) (c) of Regulation No 3094/86 to use beam trawls O OJ No L 288 , 11 . 10 . 1986, p. 1 . 0 OJ No L 376, 31 . 12. 1986, p. 1 . (3) OJ No L 24, 27. 1 . 1983, p. 1 . No L 8/16 10 . 1 . 87Official Journal of the European Communities  which fished for shrimps for more than half of the time spent at sea during a representative period of 12 consecutive months within the two years preceding the date of entry into force of this Regulation, or  whose income from the sale of shrimps during a representative period of 12 consecutive months within the two years preceding the date of entry into force of this Reguation, calculated as a proportion of the total first-hand sales, constituted 50 % or more of their earnings, or  whose total landings during a representative period of 1 2 consecutive months within the two years preceding the date of entry into force of this Regulation included 50 % or more by weight of shrimps. In the case of a vessel replacing another vessel on the list, primary activity may be proved by taking into account the activity of the vessel which it replaces. Article 2 1 . Requests for modification of the information in Annex shall be notified to the Commission by the Member State whose flag the vessel concerned files or in which it is registered. 2. However, where the modification involves a change of flag or country of registration the request shall be made by the Member State whose flag the vessel flies or in which it is registered after the change. 3. A request shall include all information necessary to evaluate its compliance with the provisions laid down in Article 1 . It shall also include the name of the vessel, its external identificaiton letters and numbers, its port of registry, its radio call sign and the make and type of engine. 4. The Commission shall evaluate the information submitted. The Commission shall then modify the list referred to in Article 1 in respect of those requests which have been found to conform with the aforementioned provisions. It shall notify all Member States of these modifications, which shall take effect from a date deter ­ mined by the Commission. Article 3 Vessels whose primary activity is fishing for shrimps are those vessels which have permanently installed on board a boiler suitable for the processing of shrimps and a sieve designed to separate juvenile flatfish from shrimps, and : Article 4 This Regulation shall enter into force on the day of its publicaiton in the Official Journal of the European Communities. It shall apply until 31 December 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 December 1986. For the Commission Frans ANDRIESSEN Vice-President 10. 1 . 87 Official Journal of the European Communities No L 8/17 ANEXO  BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE  ANEXO Letras y cifras exteriores de identificaciÃ ³n Nombre del barco Indicativo de llamada de radio Puerto de registro Potencia del motor (kW) Havnekendings ­ bogstaver og -nummer FartÃ ¸jets navn Radio ­ kaldesignal Registreringshavn Maskin ­ effekt (kW) Ã uÃ ere Identifizierungs ­ kennbuchstaben und -nummern Name des Schiffes Rufzeichen Registrierhafen MotorstÃ ¤rke(kW) Ã Ã ¾Ã Ã Ã µÃ Ã ¹Ã ºÃ ¬ Ã Ã Ã ¿Ã ¹Ã Ã µÃ ¯Ã ± Ã ºÃ ±Ã ¹ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã ¿Ã ¯ Ã ±Ã ½Ã ±Ã ³Ã ½Ã Ã Ã ¹Ã Ã ·Ã  'Ã Ã ½Ã ¿Ã ¼Ã ± Ã Ã ºÃ ¬Ã Ã ¿Ã Ã  Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  Ã ºÃ »Ã ®Ã Ã ·Ã  Ã ±Ã Ã Ã Ã ¼Ã ¬Ã Ã ¿Ã Ã Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã  Ã ½Ã ·Ã ¿Ã »Ã Ã ³Ã ·Ã Ã ·Ã  ÃÃ Ã Ã Ã  Ã ºÃ ¹Ã ½Ã ·Ã Ã ®Ã Ã ¿Ã  (kW) External identification letters + numbers Name of vessel Radio call sign Port of registry · Engine power (kW) Numero d'immatriculation lettres + chiffres Nom du bateau Indicatif d'appel radio Port d'attache Puissance motrice (kW) Identificazione esterna lettere + numeri Nome del peschereccio Indicativo di chiamata Porto di immatricolazione Potenza motrice (kW) Op de romp aangebrachte identificatieletters en -cijfers Naam van het vaartuig Roepletters Haven van registratie Motor ­ vermogen (kW) IdentificaÃ §Ã £o externa letras + nÃ ºmeros Nome do navio Indicativo de chamada Porto de registro PotÃ ªncia motriz (kW) 1 2 3 4 5 BÃ LGICA / BELGIEN / BELGIEN / Ã Ã Ã Ã ÃÃ  / BELGIUM / BELGIQUE / BELGIO / BELGIÃ  / BÃ LGICA B 601 Van Maerlant Ã Ã ¡Ã ¥Ã  Blankenberge 99 N 106 De Zeemanshoop OPEB Nieuwpoort 66 N 700 Alex OOBV Nieuwpoort 176 N 782 Nancy OQFD Nieuwpoort 110 N 788 Moed en vertrouwen OQFJ Nieuwpoort 110 O 20 Goewind OPAT Oostende 110 O 32 Roland OPBF Oostende 55 O 62 Seabird II OPCI Oostende 206 o 64 Black Jack OPCL Oostende 106 o 82 St. Antoine OPDD Oostende 138 o 100 Emilie OPDV Oostende 110 o 101 Benny OPDW Oostende 110 o 110 Jeaninne-Margaret OPEF . Oostende 110 o 142 Hermes OPFL Oostende 110 o 211 Kiwi OPIC Oostende 107 o 260 Blackjack OPDZ Oostende 118 o 349 The Lady OPNK Oostende 169 o 455 Zeesymphonie OPSC Oostende 184 o 481 Martine OPTC Oostende 166 o 494 Lucky Star OPTO Oostende 143 o 533 Virtus OPVC Oostende 147 o 552 Marathon OPW Oostende 99 o 555 Valentino OPVY Oostende 110 o 599 Zeevogel OPXQ Oostende 154 z 86 Surcouf OPDH Zeebrugge 139 z 201 Marie-Madeleine OPHS Zeebrugge 110 z 403 Stern OPQC Zeebrugge 110 No L 8/18 Official Journal of the European Communities 10. 1 . 87 1 2 3 4 5 z 430 Margibel OPRD Zeebrugge 184 z 445 Marina OPRS Zeebrugge 220 z 447 Hurricane OPRU Zeebrugge 143 z 472 Condor OPST Zeebrugge 154 z 501 Tac Horn OPTW Zeebrugge 176 z 536 Zeevalk OPVF Zeebrugge 165 z 548 Flamingo OPVR Zeebrugge 110 z 554 Lucky Star II OPVX Zeebrugge 140 z 586 Mermaid OPXD Zeebrugge 143 DINAMARCA / DANMARK / DANEMARK / Ã Ã Ã ÃÃ  / DENMARK / DANEMARK / DANIMARCA / DENE ­ MARKEN / DINAMARCA E 9 Monika XPBF Esbjerg 110 E 16 Ovaj OYML Esbjerg 110 E 28 Lakolk OZMF Esbjerg 80 E 35 Karen Lund OUYB Esbjerg 200 E 45 Jette Susanne OXDU Esbjerg 201 E 387 Themis OWAS Esbjerg 125 E 428 Holmsland XP3312 Esbjerg 161 E 454 Anna-Ester OUOT Esbjerg 124 E 562 Helle Nymann OWCU Esbjerg 147 E 614 Leif Brink OWAS Esbjerg 165 E 641 Rune Egholm OWAO Esbjerg 214 HV 2 Veststrand XP3185 Haderslev 105 HV 3 Lone OZYP Haderslev 110 HV 6 Niels 5QIX Haderslev 132 HV 13 Britta Tudsborg XP3272 Haderslev 92 HV 22 Paulon OYFE Haderslev 161 HV 32 MandÃ ¸flak XP2990 Haderslev 110 HV 35 Svend Age OZNX Haderslev 169 HV 41 Havsand XP3685 Haderslev 147 HV 58 Komet XP2918 Haderslev 197 HV 61 Stella XP3859 Haderslev 147 HV 67 Juvredyb XP3614 Haderslev 104 HV 73 RÃ ¸m OXTW Haderslev 165 HV 80 Nordlyset XP4787 Haderslev 144 HV 89 Helga-Vera 5QEV Haderslev 151 RI 450 Perkredes OXUL RingkÃ ¸bing 213 T 1 Sakki OUOL Thisted 169 ALEMANIA / TYSKLAND / DEUTSCHLAND / Ã Ã Ã ¡Ã Ã Ã ÃÃ  / GERMANY / ALLEMAGNE / GERMANIA / DUITSLAND /.ALEMANHA ACC 1 Delphin DCDK Accumersiel 162 ACC 2 Emma DCGK Accumersiel 92 ACC 3 Nordmark DCBX Accumersiel 114 ACC 4 Freya DCGU Accumersiel 1 69 ACC 5 Nova DCON Accumersiel 81 ACC 6 Uranus DCCA Accumersiel 132 ACC 7 Elke DCGN Accumersiel 92 ACC 8 Orion DCFM Accumersiel 184 ACC 9 Ozean DCHJ Accumersiel 119 ACC 10 Komet DCWK Accumersiel 218 ACC 11 Johanne II Accumersiel 110 ACC 12 Poseidon DCFL Accumersiel 184 ACC 13 Erika DCJD Accumersiel 162 ACC 14 Atlantis DDAN Accumersiel ' 106 ACC 15 Nordlicht DEEY Accumersiel 147 10 . 1 . 87 Official Journal of the European Communities No L 8/19 1 2 3 4 5 ACC 16 EdelweiÃ  DCPJ Accumersiel 147 AG 8 Eitje Locden DCKC Greetsiel 146 AX 1 Meike I Borkum 203 AZ 5 GebrÃ ¼der DCGW Neuharlingersiel 145 BEN 1 Germania DCBG Bensersiel 184 BEN 2 MÃ ¶we DCET Bensersiel 188 BUR 3 Nordstern I Burhave 93 BUS 2 Blume I BÃ ¼sum 66 BUS 4 Adler DJIC BÃ ¼sum 110 BUS 6 Baggi DJID BÃ ¼sum 125 CUX 1 Cuxi DFNB Cuxhaven 104 eux 2 Chatharina DGEU Cuxhaven 74 CUX 3 Seestern DFJO Cuxhaven 130 CUX 4 Jan Cux Cuxhaven 51 CUX 6 Heimkehr DFKJ Cuxhaven 130 CUX 7 EdelweiÃ  DFBO Cuxhaven 162 CUX 8 Johanna Cuxhaven 88 CUX 9 Hoffnung Cuxhaven 66 CUX 9 Play-Boy DFCJ Cuxhaven 179 CUX 31 Rosengarten Cuxhaven 37 CUX 34 Taube Cuxhaven 63 DAN 3 Seestern Dangast 74 DIT 1 Berendine DCSY Ditzum 110 DIT 2 AnnÃ ¤us Bruhns DCIC Ditzum 110 DIT 3 Jan Janssen Bruhns DCSR Ditzum 146 DIT 5 Gertje Bruhns DCPE Ditzum 107 DIT 6 Heike DCRE Ditzum 170 DIT 18 Jan Bruhns DETV Ditzum 176 DOR 2 Hoffnung DESX Dorum 165 DOR 4 Falke DERU Dorum 125 DOR 5 StÃ ¶r DFAT Dorum 146 DOR 8 Delphin Dorum 138 DOR 12 Sirius DESC Dorum 165 DOR 13 DithmÃ ¤rschen DIZM Dorum 130 DOR 15 Else I Dorum 74 DOR 16 Poseidon DECS Dorum 219 FED 1 Orion DDMP Fedderwaddersiel 199 FED 2 Sirius Fedderwaddersiel 147 FED 3 Venus DLIL Fedderwaddersiel 199 FED 4 Christine DLIG Fedderwaddersiel 184 FED 6 VÃ ¶rut DDDT Fedderwaddersiel 93 FED 8 Seerose DDGE Fedderwaddersiel 184 FED 9 Bianka DLIX Fedderwaddersiel 147 FED 10 EdelweiÃ  DDJB Fedderwaddersiel 147 FED 12 Nausikaa DDFA Fedderwaddersiel 183 FED 14 Liebe I Fedderwaddersiel 70 FRI 1 Saturn DJRJ Friedrichskoog 138 FRI 3 Holsatia DIST Friedrichskoog 96 FRI 6 Nordwind DIQQ Friedrichskoog 125 FRI 7 Polarstern DIRH Friedrichskoog 125 FRI 16 Neptun l Friedrichskoog 125 FRI 18 Adler DIQL Friedrichskoog 136 FRI 20 Falke DIQT Friedrichskoog 130 FRI 23 Marschenland DIRK Friedrichskoog 110 FRI 35 Lilli DRIQ Friedrichskoog 107 FRI 36 Heimatland DIUP Friedrichskoog 138 FRI 42 Fahrwohl DD4413 Friedrichskoog 105 FRI 75 Luise DIYK Friedrichskoog 169 FRI 76 Anneliese DITD Friedrichskoog 125 No L 8/20 Official Journal of the European Communities 10 . 1 . 87 1 2 3 4 5 FRI GEV GRE GRE GRE GRE GRE GRE GRE GRE GRE GRE GRE GRE GRE GRE GRE GRE GRE GRE GRE GRE GRE GRE GRE GRE GRE GRE GRE GRE HAR HAR HAR HAR HAR HAR HAR HAR HAR HAR HAR HOO HOO HOO HOO HUS HUS HUS HUS HUS HUS HUS HUS HUS HUS LIST NC NC NEU 86 4 1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 lÃ © 17 18 19 20 21 22 23 24 24 25 28 29 1 2 3 4 5 6 7 8 9 14 20 1 3 52 61 2 4 6 9 10 16 18 19 25 28 1 211 458 225 Sirius Ostereff Edde Erna Horizont Wiking Marlies Albatros Emsstrom Nordsee II Poseidon Jan Ysker Corsar Condor Jan Looden MÃ ¶we Zwei GebrÃ ¼der Angelika Odysseus Karl Zink Flamingo Sechs GebrÃ ¼der SturmvÃ ¶gel Frieda Luise Merkur Friedrich Conradi Friedrich Conradi Delphin VorwÃ ¤rts Paloma Gesine Albrecht Jens Albrecht II Anita Hilde Ruth Albrecht Gudrun Albrecht Wangerland Christine Jens Albrecht Georg Albrecht Marion Albrecht Heye Laurenz Nartiane Aggi Samland Heike Stefanie Oland EdelweiÃ  Ramona Falke Friesland Marion Hildegard Zukunft Alwine Lucie Ramona Condor DDIZ DCSJ DCOH DCMU DCRP DCJJ DCCH DCVE DCWE DDAY DCEJ DCVO DCRA DCSP DCEP DCEV DCEP DCVO DCFW DCGO DCGR DCPU DITL DCVW DCVW DCME DCDN DCEL DCQM DCPF DCMJ DCCD DCEQ DCLC DCEV DCBU DCGF DJIS DLYL DDAE DDEP DJGJ DCIU DJFU DJGC DJDF DJDW DJGB DJGF DJCH DLYQ DCWM DFNZ DCVS Friedrichskoog Geversdorf Greetsiel Greetsiel Greetsiel Greetsiel Greetsiel Greetsiel Greetsiel Greetsiel Greetsiel Greetsiel Greetsiel Greetsiel Greetsiel Greetsiel Greetsiel Greetsiel Greetsiel Greetsiel Greetsiel Greetsiel Greetsiel Greetsiel Greetsiel Accumersiel Greetsiel Greetsiel Greetsiel Greetsiel Harlesiel Harlesiel Harlesiel Harlesiel Harlesiel Harlesiel Harlesiel Harlesiel Harlesiel Harlesiel Harlesiel Hooge Hooge Hooksiel Hooksiel Husum Husum Husum Husum Husum Husum Husum Husum Husum Husum List/Sylt Cuxhaven Cuxhaven Neuharlingersiel 125 147 146 110 183 125 147 107 184 147 125 154 184 184 146 . 146 124 147 147 147 176 176 147 184 183 213 221 190 110 180 132 150 146 147 110 180 199 184 170 110 129 136 132 213 110 110 138 85 180 184 129 184 184 138 165 110 74 147 147 10 . 1 . 87 Official Journal of the European Communities No L 8/21 1 2 3 4 5 NEU NEU NEU NEU NEU NEU NEU NEU NEU NEU NEU NOR NOR NOR NOR NOR NOR NOR NOR NOR NOR NOR NOR NOR NOR NOR NOR NOR NOR NOR ON PEL PEL PEL PEL POG SC SC SC SC SC SC SC sc sc sc sc sc sc sc sc sc sc sc sc sc sc sc sc 226 227 228 229 230 235 240 241 243 245 319 201 202 203 205 206 207 208 209 210 211 219 223 224 225 228 230 231 232 236 180 1 2 3 9 2 1 2 3 4 5 6 7 8 14 15 18 20 21 30 32 33 34 36 38 44 45 52 54 Keen Tied StÃ ¶rtebeker Gorch Fock Falke Schwalbe Nordlicht Anna I Liebe Seeschwalbe Seestern Nordlicht Roswietha Pirola Sperber Anette Neptun Seestern Erika Sirius Hildegard Helga Wega Nordlicht Nordland Nordmeer Nordstern Nordsee Nordstrom I Nordstrand Seepferdchen Jupiter Iyvonne Annemarie Helene Norderoog Jan Godenwind Stolper Bank Frank C Wattenmeer Atlantis Keen Tied Seefuchs Birgit Maret Martina Gaby Engel Antje MÃ ¶ller Blauort Beate Wika Cornelia Merkur Dithmarschen Achat Steenreff Klaus Groth Bussard Sabine Schwalbe DCBG DLYJ DCMO DCGQ DEPJ DDFS DFNS DCJS DCDN DCRK DCEM DCKS DCJS DCHU DCLS DCMI DCPP DCTH DCTA DCDB DCWV DCKR DCJO DCTA DITX DLHG DJIG DJKF DJDR DLZC DCRD DJHV DIVQ DIUS DEQZ DDEW DIUQ DLYR DJIJ DIWD DITV DIQY DDEZ DKGV DIUE DJGS DIRV DJLB DIUC DJNE DJHT DJHS Neuharlingersiel Neuharlingersiel Neuharlingersiel Neuharlingersiel Neuharlingersiel Neuharlingersiel Neuharlingersiel Neuharlingersiel Neuharlingersiel Neuharlingersiel Neuhaus Norddeich Norddeich Norddeich Norddeich Norddeich Norddeich Norddeich Norddeich Norddeich Norddeich Norddeich Norddeich Norddeich Norddeich Norddeich Norddeich Norddeich Norddeich Norderney Fedderwaddersiel Pellworm Pellworm Pellworm Pellworm Pogum BÃ ¼sum BÃ ¼sum BÃ ¼sum BÃ ¼sum BÃ ¼sum BÃ ¼sum BÃ ¼sum BÃ ¼sum BÃ ¼sum BÃ ¼sum BÃ ¼sum BÃ ¼sum BÃ ¼sum BÃ ¼sum Husum BÃ ¼sum BÃ ¼sum BÃ ¼sum BÃ ¼sum BÃ ¼sum BÃ ¼sum BÃ ¼sum BÃ ¼sum 146 147 147 147 110 110 147 114 146 213 118 213 184 169 165 197 147 180 96 103 146 110 110 72 110 110 110 219 110 99 221 184 132 183 176 146 184 221 386 184 147 184 184 179 184 184 184 168 184 183 184 162 184 110 103 184 135 184 162 No L 8/22 Official Journal of the European Communities 10 . 1 . 87 1 2 3 4 Ã  5 sc 55 Rebecca DJIW BÃ ¼sum 184 sc 57 SÃ ¼dwind S DJRS BÃ ¼sum 110 sc 58 Oderbank DKLS BÃ ¼sum 206 SCHL 1 Orion SchlÃ ¼ttsiel 55 SD 1 Hornsriff DIZQ Friedrichskoog 140 SD 3 Germania DITK Friedrichskoog 184 SD 4 Kerstin DFCQ Friedrichskoog 165 SD 5 Hoffnung DISK Friedrichskoog 138 SD 6 Cap Arcona DIRF Friedrichskoog 184 SD 7 Delphin DIUY Friedrichskoog 184 SD 8 Rugenort DIWK Friedrichskoog 165 SD 9 Dieksand DIRB Friedrichskoog 184 SD 10 Bussard DFNM Friedrichskoog 162 SD 11 Hindenburg DISC Friedrichskoog 146 SD 12 Wiking DISE Friedrichskoog 173 SD 13 Antares DITA Friedrichskoog 162 SD 14 Condor DISD Friedrichskoog 159 SD 15 Hanseat DIVW Friedrichskoog 184 SD 16 Polli DIUZ Friedrichskoog 180 SD 17 Neptun DISK Friedrichskoog 184 SD 18 Atlantik DISR Friedrichskoog 180 SD 19 Albatros DISO Friedrichskoog 199 SD 20 Seerose DISP Friedrichskoog 165 SD 21 Rungholt DIYA Friedrichskoog 182 SD 22 Kormoran DITZ Friedrichskoog 184 SD 23 Odin DCWX Friedrichskoog 129 SD 24 Venus DITW Friedrichskoog 146 SD 25 Nordfriesland DJEW Friedrichskoog 147 SD 26 Paloma G DIWG Friedrichskoog 147 SD 28 Teutonia I DIUO Friedrichskoog 133 SD 29 Jupiter DD6272 Friedrichskoog 131 SD 30 Cormoran DFOC Friedrichskoog 140 SD 31 Utholm DJEE Friedrichskoog 129 SD 32 TÃ ¼mmler DIXU Friedrichskoog 179 SD 33 Marlies DCQD Friedrichskoog 184 SPI 1 Sonny-Boy DFBI Spieka 114 SPI 2 Skua DERI Spieka 169 SPI 4 Seehund Spieka 184 SPI 5 Nixe II \ Spieka 187 SPI 6 Nordstern DFBG Spieka 107 ST 1 Seeberg DJEZ TÃ ¶nning 162 ST 2 Boreas DJBC TÃ ¶nning 184 ST 3 Nordland DJBB TÃ ¶nning 180 ST 4 Gretel DJFH Ording 125 ST 5 Friesland DJDU TÃ ¶nning 176 ST 6 Nis Randers DJGV TÃ ¶nning 107 ST 7 Heimatland DLXW TÃ ¶nning 165 ST 8 Sigrid DJEP TÃ ¶nning 184 ST 10 Wiking DJDV Husum 162 ST 11 Sylvia DJFY Ording 132 ST 12 Anja II DJIV TÃ ¶nning 165 ST 13 Fortuna DJEN Husum 88 ST 14 Eicerstedt DJAF ' TÃ ¶nning 184 ST 15 Neptun I DJHK TÃ ¶nning 125 ST 16 Julia DHJL TÃ ¶nning 184 ST 17 Tina I DLYX TÃ ¶nning 165 ST 18 GebrÃ ¼der DJDC TÃ ¶nning 184 ST 19 FÃ ¼rchtenicht DLZN TÃ ¶nning 176 ST 20 Poseidon DJHG TÃ ¶nning 165 10 . 1 . 87 Official Journal of the European Communities No L 8/23 1 2 3 4 5 ST ST ST ST ST ST ST su su su su su su su su su su SW TÃ N TÃ N TÃ N TÃ N TÃ N VAR VAR VAR WIT WRE WRE WRM WRM WRM WRM WRM 21 22 24 26 28 29 30 1 2 3 5 6 8 9 11 12 13 1 1 2 4 15 32 1 6 18 1 4 7 1 2 3 5 6 Seeschwalbe II Sabine Karl Nohme Wega GlÃ ¼ck auf Britta Fabian Lundenberg SÃ ¼deroog Theodor Storm Ancrea OstpreuÃ en Heimatland Antares II Anneliese Marianne I Fortuna Elfriede Paloma Hai Pornstrom Blondi Capella II Sturmvogel Hein Godenwind Helga Kehrwieder Hoffnung Seerose Apollo Koralle Falke Land Wursten Condor DIZY DIUU DJIF DJCE DLZP DJBR DJMP DJDV DJFC DJDM DJIM DJEL DLZK DLXU DJES DJDS DJEN DLZV DJET DJGD DJKW DJES DDBL DJFM DCFJ DFCM DFBB , DESJ DEQW DETZ TÃ ¶nning TÃ ¶nning Ording TÃ ¶nning TÃ ¶nning TÃ ¶nning TÃ ¶nning Lundenberg Husum Husum Husum Husum Husum Husum Husum Husum Husum Wyk/FÃ ¶hr TÃ ¶nning TÃ ¶nning TÃ ¶nning TÃ ¶nning TÃ ¶nning Varel Varel Varel WittdÃ ¼n Wremen Wremen Wremen Wremen Wremen Wremen Wremen 184 182 99 221 184 147 182 145 180 176 184 184 181 165 184 84 88 125 74 26 88 99 107 162 147 110 146 97 138 132 131 169 171 110 FRANCIA / FRANKRIG / FRANKREICH / Ã Ã Ã Ã ÃÃ  / FRANCE / FRANCE / FRANCIA / FRANKRIJK / FRANÃ A DK 200629A FS 5312 Dunkerque 59Ã ric Marie Ange I PAÃ SES BAJOS / NEDERLANDENE / NIEDERLANDE / Ã Ã Ã ¤Ã © Ã §Ã ©Ã ¡Ã Ã £ / NETHERLANDS / PAYS-BAS / PAESI BASSI / NEDERLAND / PAÃ SES BAIXOS ARM ARM BR BR BR BR BR BR BR BR BR BRU DZ 6 46 10 15 19 23 24 35 45 47 50 41 3 Dianne Jolanda Prina Cornelia Johanna De Hoop Adriana Nellie Miranda Broedertrouw Deo Volente Ortelius Johanna Volharding Alina PDQD PGVU PFDQ PDNP PGEL PDHD PFDJ PIIE POMH Arnemuiden Arnemuiden Oostburg-Breskens Oostburg-Breskens Oostburg-Breskens Oostburg-Breskens Oostburg-Breskens Oostburg-Breskens Oostburg-Breskens Oostburg-Breskens Oostburg-Breskens Bruinisse Delfzijl 221 221 221 221 165 179 151 177 177 199 191 151 174 No L 8/24 Official Journal pf the European Communities 10 . 1 . 87 1 2 3 4 5 DZ GO GO GO GO GO GO HA HA HA HA HA HA HA HA HA HA HA HD HD HD HD IJM KG KG KG KG KG KG KG KG KG KW LO LO LO LO LO LO LO NZ NZ NZ OD OL OL SCH SCH SL SL SL ST ST TH TH TH TH TH 7 13 29 33 52 57 58 8 13 21 39 41 44 50 61 62 75 106 8 10 57 73 18 1 2 5 6 7 9 12 14 17 72 5 6 7 ' 8 10 11 20 1 12 21 9 8 37 25 66 2 16 22 4 44 6 15 18 36 42 Nely Rigeja Jan Maria De Hinder Elisabeth Johanna Maria Jakoriwi Stormvogel Wobbegien De Drie Gebroeders Anna Antje Hoop op Zegen Zeevalk Hilly Willem Tjitsche Elizabeth Reseda Cornelis Pieter Broodwinner El Vera Cornelis Anna Maria Eben Haezer Jacobus Johanna Maris Stella Zeearend Imantje Christina Pieternella Jozias Tannetje Jozina Maria Hendrik Tina Adriana Eeltje Jan Regina Zwerver Zeester Hoop op Zegen Twee Gebroeders Zwarte Arend Spera in Deo Elly Magdalena Geertuida Twee Gebroeders Neerlands Hoop, Annie-B Maria Stern Morgenster Nella Hoop op Zegen Hendrika Marjanne Johanna Cornelia Lena Elizabeth Jacob Leendert Isabella Jacomina Carolina PGFS PHAU PEZI PEZC PIXY PDWR PHAH PDWA PDKJ PDUG PEYW PFWH PIWG PEVQ PDKC PGTD PFFI PFFW PEPV PICL PFSK PEGK PFUM PHTY PETO PEPW PFDD PFOF PEYV ' PEXR PEYA Delfzijl Goedereede Goedereede Goedereede Goedereede Goedereede Goedereede Harlingen Harlingen Harlingen Harlingen Harlingen Harlingen Harlingen Harlingen Harlingen Harlingen Harlingen Den Helder Den Helder Den Helder Den Helder Velsen-IJmuiden Kortgene Kortgene Korgene Korgene Kortgene Kortgene Kortgene Kortgene Kortgene Katwijk Ulrum-Lauwersoog Ulrum-Lauwersoog Ulrum-Lauwersoog Ulrum-Lauwersoog Ulrum-Lauwersoog Ulrum-Lauwersoog Ulrum-Lauwersoog Terneuzen Terneuzen Terneuzen Goedereede-Ouddorp Oostdongeradeel Oostdongeradeel Den Haag-Scheveningen Den Haag-Scheveningen Goedereede-Stellendam Goedereede-Stellendam Goedereede-Stellendam Staveren Staveren Tholen Tholen Tholen Tholen Tholen 177 221 221 221 113 113 221 134 113 123 134 132 124 ' 166 121 154 221 221 221 221 221 221 221 113 221 221 221 221 221 221 221 221 221 124 177 199 206 167 175 85 83 114 99 221 184 96 221 221 221 113 124 188 221 221 221 221 221 221 10. 1 . 87 Official Journal of the European Communities No L 8/25 1 2 3 4 5 TM 8 Jakomina PEYJ Termunten 175 TM 9 Widejo  Termunten 163 TM 16 Wendeltje PINS Termunten * 188 TM 30 De Toekomst PDPH Termunten 128 TM 37 Marnat II PFVD Termunten 103 TS 2 Jurjen Jacob  Terschelling 100 TS 7 Sabine  Terschelling 77 TX 7 De Poolster PDOM Texel 191 TX 8 Cornelia Irene Texel 221 TX 12 Pionier  Texel 221 TX 27 Lida Marco Texel 221 TX 41 Broedertrouw PDGO Texel 221 TX 50 Deneb Texel 188 TX 88 Anna Maria Texel 221 UK 75 Hendrik Schenk PEOK Urk 221 UK 129 Tiemetje PHYV Urk 221 UQ 3 Grietje Usquert 143 UQ 4 Rottum Usquert 110 UQ 10 Truida II  Usquert 147 VD 20 Elisabeth PDWY Edam-Volendam 221 WL 2 Zeester I Westdongeradeel 114 WL 3 Zeemeeuw PIWW Westdongeradeel 118 WL 4 Hendrika Westdongeradeel 110 WL 5 Grietje Westdongeradeel 134 WL 7 Hoop op Zegen Westdongeradeel 191 WL 8 Albatros Westdongeradeel 92 WL 15 Monte Tjerk Westdongeradeel 107 WL 21 Annie Westdongeradeel 134 WON 2 Suze PHUN Wonseradeel 221 WON 24 Elisabeth PDXJ Wonseradeel 221 WON 43 Vaya con Dios PIFI Wonseradeel 113 WON 77 - Wietske PIRC Wonseradeel 121 WR 2 Carla Maria PDHV Wieringen 188 WR 3 Noordster Wieringen 184 WR 10 Petrina PGSD Wieringen 188 WR 12 Anna Catherina PCRF Wieringen 221 WR 15 Zeemeeuw PIXD Wieringen 220 WR 17 Bona Spes PEDY Wieringen 221 WR 20 Elisabeth PDXH Wieringen 221 WR 22 Cornelius Senoir PDMI Wieringen 221 WR 24 Sjierkje Melanie PHNR Wieringen 114 WR 29 Waddenzee I Wieringen 184 WR 34 Leendert Jan PFNU Wieringen 221 WR 35 Twee Gebroeders  Wieringen 74 WR 36 Arie Johannes PCUL Wieringen 221 WR 54 Cornelis Nan Wieringen 169 WR 57 Jacoba PEYB Wieringen 169 WR 60 Verwachting PIGG Wieringen 138 WR 69 Teeuwes Jan Visser PHXB Wieringen 221 WR 71 Marry An PFVJ Wieringen 132 WR 72 Alberta PCFK Wieringen 169 WR 73 Paul Martien PGRD Wieringen 221 WR 75 Sandra Petra PHIG Wieringen 177 WR 77 Ananjah Conzelo PCQZ Wieringen 218 WR 87 Breehorn PDGN Wieringen 166 WR 88 Rana PGYN Wieringen 173 WR 89 Geja Anjo  Wieringen 175 WR 98 Else Jeanette PDXK Wieringen 179 WR 102 Limanda PFOV Wieringen 118 No L 8/26 Official Journal of the European Communities 10 . 1 . 87 1 2 3 4 5 WR 106 Alida Catherina I Wieringen 134 WR 107 Jannie Diana PFAE Wieringen 134 WR 122 Jumbo PFFQ Wieringen 221 WR 128 Concordia PDJQ Wieringen 210 WR 129 Grietje Hendrika PEKX Wieringen 221 WR 137 Eefje Il Wieringen 221 WR 152 Cornelis Alida PDLU Wieringen 220 WR 171 Gea Catherina PEGS Wieringen 125 WR 174 Aleida PCKC Wieringen 221 WR 213 Simone PHMP Wieringen 140 WR 222 Anna Tatjana PCRL Wieringen 221 WR 244 Texelstroom PHXZ Wieringen 174 YE 25 Biem PDCS Reimerswaal-Yerseke 199 YE 52 Adriana PCEB Reimerswaal-Yerseke 221 YE 138 Wilhelmina l Reimerswaal-Yerseke 221 YE 139 Elisabeth PDXB Reimerswaal-Yerseke 221 ZK 1 Portunus PGVA Ulrum-Zoutkamp 162 ZK 3 Geja Ulrum-Zoutkamp 121 ZK 4 Bornrif  Ulrum-Zoutkamp 96 ZK 5 Ora et Labora l Ulrum-Zoutkamp 169 ZK 8 BjÃ ¶rn  Ulrum-Zoutkamp 128 ZK 9 Drie Gebroeders  Ulrum-Zoutkamp 132 ZK 11 Hoop op Zegen  Ulrum-Zoutkamp 134 ZK 12 Louwina  Ulrum-Zoutkamp 174 ZK 14 Tamme Sr. PHWT Ulrum-Zoutkamp 221 ZK 15 Lambert Ulrum-Zoutkamp 169 ZK 17 Johannes Dirk Ulrum-Zoutkamp 113 ZK 18 Levenslang Il Ulrum-Zoutkamp 138 ZK 21 Anna  Ulrum-Zoutkamp 118 ZK 25 Yvonne Il Ulrum-Zoutkamp 174 ZK 34 Vier Gezusters PIGJ Ulrum-Zoutkamp 202 ZK 46 Zeemeeuw  Ulrum-Zoutkamp 88 ZK 54 Goede Verwachting  Ulrum-Zoutkamp 138